Filed 6/9/22
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                          DIVISION EIGHT


 BETH FIELD,                                B309111

          Plaintiff and Appellant,          Los Angeles County
                                            Super. Ct. No. LC107408
          v.

 U.S. BANK NATIONAL
 ASSOCIATION, as Trustee, etc., et
 al.,

          Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Theresa M. Traber, Judge. Affirmed.

     Tamer Law Corp. and Steven Michael Tamer for Plaintiff
and Appellant.

    Malcolm Cisneros, William G. Malcolm and Brian S.
Thomley for Defendants and Respondents.

                         ____________________
      California’s civil discovery process aims to unearth the
truth of the case, thus facilitating settlement on the basis of the
mutually expected value of the suit. Evasive discovery responses
frustrate this goal by concealing the truth. A party cannot evade
discovery duties and then try to defeat summary judgment by
adding factual claims to create last-minute disputed issues. That
was the tactic here, and it fails.
      We publish to reiterate you harm your client’s interest
when you craft or transmit evasive discovery responses. You
likewise harm your own prospects if ever you hope for a fee
award. (See Karton v. Ari Design & Construction Inc. (2021) 61
Cal.App.5th 734, 747 [attorney unprofessionalism justifies
reducing fee awards].)
      Plaintiff Beth Field answered a key contention
interrogatory with one word: “Unsure.” When later confronted
with a defense summary judgment motion, however, Field
developed belated clarity and finally specified the type of
wrongdoing she was accusing the defendant of committing. We
affirm because the trial court properly granted the motion.
      The essential facts of this home foreclosure case are as
follows. Field executed a 2007 note for over a million
dollars. She defaulted on her payments and applied for a loan
modification in 2017. After a 2018 foreclosure sale, Field brought
a wrongful foreclosure action against a bank and Rushmore Loan
Management Services, LLC. We group all defendants and
lending and foreclosing entities together under the name
“Rushmore.”
      Field’s suit proceeded to discovery. Rushmore propounded
an interrogatory that Field answered with the word “Unsure,” as
follows:




                                 2
       SPECIAL INTERROGATORY NO. 16:
       Do YOU contend that the [Notice of Trustee Sale] that YOU
reference in paragraph 15 of the [Second Amended Complaint]
was not mailed to YOU in compliance with California Civil Code
section 2924b? If so, then please provide all facts RELATED TO
this contention.
       [Answer:] Unsure
       Rushmore moved for summary judgment on the ground its
foreclosure against Field was legally sound. Rushmore showed it
properly recorded the notice of the proposed trustee sale. Field
opposed the motion on the ground Rushmore never served her
with this notice. As part of her opposition, Field contradicted her
discovery response about being “Unsure”: now she was sure, and
she swore she never received the notice.
       In a 16-page ruling, the trial court granted Rushmore’s
motion for summary judgment.
       The court rejected Field’s wrongful foreclosure claim on the
ground Rushmore properly changed the loan’s successor
trustee. The court stated neither the deed of trust nor the statute
required Rushmore to give Field notice by mail of the executed
substitution of trustee. The court also ruled Rushmore
demonstrated Field did not have a written loan modification
when Rushmore sold the property, nor had Field demonstrated
any wrongful conduct by Rushmore. The court likewise
dismissed Field’s arguments about a supposed breach of contract,
about cancellation of the trust deed, about quiet title, and about
the need for an accounting.
       Field appeals on two grounds: whether she received notice
of the trustee’s sale, and whether she could tender the amount of
the loan. We address these two arguments in turn. Our review




                                3
is independent. (Cohen v. Kabbalah Centre Internat., Inc. (2019)
35 Cal.App.5th 13, 17 (Cohen).) We review the trial court’s
decision, not its reasoning. (Kokubu v. Sudo (2022) 76
Cal.App.5th 1074, 1082.)
       Regarding Field’s complaint about the allegedly bad notice
of the trustee’s sale, Rushmore observes Field’s operative
complaint raised issues only about the loan modification and
trustee substitution. Rushmore notes Field has “abandoned
these arguments on appeal.” As to Field’s appellate argument
about supposedly faulty notice of the trustee’s sale, Rushmore
points out Field did not properly raise this issue in the trial
court. Field first mentioned this argument in opposition to
Rushmore’s summary judgment motion, Rushmore contends, and
Field thus failed to give Rushmore notice of her argument either
in her pleading or in her evidence. Rushmore quotes Field’s
complaint to illustrate how it failed to specify this issue.
       We will assume for the sake of argument Field’s pleading
was adequate.
       Rushmore also points to Field’s response to Rushmore’s
special interrogatory number 16, which we have already
quoted. This interrogatory asked Field whether she was
contending the notice of trustee’s sale was not mailed to Field in
statutory compliance, and, if that was Field’s contention, asked
Field to provide all facts related to this contention. Field’s one-
word response was this: “Unsure.” Only when Field faced
summary judgment did she claim with new-found certainty that
she had never received this notice.
       Field replies that Rushmore has taken a “great leap in
interpreting” Field’s one-word response of “Unsure.” Field




                                 4
submits her one-word answer was ambiguous and to end her
lawsuit on this basis would be “unjust.”
        What is unjust is discovery abuse.
        What Field should have done was answer this simple
contention interrogatory unambiguously, forthrightly, and
truthfully. If her contention was she never got notice of the
trustee’s sale, she had to say so and to provide the facts related to
this contention.
        It was unjust and improper for Field to swear during
discovery she was “[u]nsure” whether Rushmore’s notice was
proper but then to contradict this position during summary
judgment by swearing the notice was improper because she never
got it.
        Code of Civil Procedure section 2030.310 provides a
mechanism for parties to amend responses to interrogatories
under certain circumstances, yet Field did not attempt to
amend.
        A party opposing summary judgment may not move the
target after the proponent has launched its arrow. Rushmore’s
contention interrogatory sought to pin down Field’s abstract
theory of wrongful disclosure by getting her to specifics. Field’s
one-word answer was “Unsure.” This response was too clever by
half. Field had to be diligent and straightforward in responding
to discovery. (Code Civ. Proc., § 2030.220, subds. (a)–(c).) She
could not feint with “Unsure” and then later seek to create a
disputed issue of fact with assertions she had failed to formulate
or to disclose during discovery. (See Code Civ. Proc., § 2023.010
subd. (f) [evasive responses are sanctionable]; cf. Cohen, supra, 35
Cal.App.5th at pp. 17–19 [you cannot change your story to avoid
summary judgment].) Parties prepare interrogatory answers




                                 5
with the assistance of counsel, which justifies a broad duty of
response. (Edmon & Karnow, Cal. Practice Guide: Civil
Procedure Before Trial (The Rutter Group 2022) ¶ 8:1053 (Edmon
& Karnow).)
       Field is right her response of “Unsure” was
ambiguous. Her ambiguity, in which counsel participated, is the
problem. Mail service is imperfect, but a claim of failure to
receive something implies failure in the sending. Field’s
contention she did not receive notice was a necessary response to
the interrogatory. To suggest otherwise when asked for
“RELATED” facts is to misconstrue the question
deliberately. (See Deyo v. Kilbourne (1978) 84 Cal.App.3d 771,
783 [do not deliberately misconstrue the question in order to
supply an evasive answer].)
       Rushmore asked a simple question to clarify Field’s
position. Field replied with a cryptic non-answer that could
achieve only obfuscation. But the Legislature intended our
discovery statutes would take the game element out of trial
preparation. (Emerson Electric Co. v. Superior Court (1997) 16
Cal.4th 1101, 1107.) Trial courts encountering such an abuse are
free to disregard a later declaration that hopes to supplant
tactical or slothful ambiguity with tardy specificity. (Cf. Edmon
& Karnow, supra, at ¶ 8:1050.10 [“Caution—incomplete answers
may expose responding party to summary judgment: ‘Factually
devoid’ interrogatory answers may come back to haunt the
responding party if the opposing party moves for summary
judgment.” (Italics omitted.)].)
       Field offers a variant of this same argument by saying her
failure to receive notice of the trustee’s sale prevented her from
tendering the balance she owed Rushmore. This branch falls




                                6
with the tree: Field’s untimely and contradictory effort cannot
support any attack on this grant of summary judgment, which
was proper.
                         DISPOSITION
      We affirm the judgment and award costs to the
respondents.



                                           WILEY, J.

We concur:



             STRATTON, P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 7